Exhibit 10(iii)A(46)

 

ACUITY BRANDS, INC.

AMENDED AND RESTATED SEVERANCE AGREEMENT

 

THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”), made and entered into as
of this 1st day of August, 2005, by and between ACUITY BRANDS, INC., a Delaware
corporation (the “Company”), and John K. Morgan (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is a key employee of the Company and an integral part of the
Company’s management; and

 

WHEREAS, the Company desires to provide the Executive with certain benefits if
the Executive’s employment is terminated under certain circumstances; and

 

WHEREAS, the Company and the Executive entered into an Amended and Restated
Severance Agreement, dated as of January 20, 2004, which the parties now desire
to amend and restate as hereinafter provided; and

 

WHEREAS, the Company and the Executive have determined that it is in their
mutual best interests to enter into this amended and restated Agreement;

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. TERM OF AGREEMENT.

 

Unless earlier terminated as hereinafter provided, this Agreement shall commence
on the date hereof and shall be for a rolling, two-year term (the “Term”) and
shall be deemed to extend automatically, without further action by either the
Company or Executive, each day for an additional day, such that the remaining
term of the Agreement shall continue to be two years; provided, however, that
either party may, by written notice to the other, cause this Agreement to cease
to extend automatically and, upon such notice, the “Term” of this Agreement
shall be the two-year period following the date of such notice and this
Agreement shall terminate upon the expiration of such Term. This Agreement shall
not be considered an employment agreement and in no way guarantees Executive the
right to continue in the employment of the Company or its affiliates.
Executive’s employment is considered employment at will, subject to Executive’s
right to receive payments and benefits upon certain terminations of employment
as provided below.



--------------------------------------------------------------------------------

As of the date hereof, this Agreement is intended to, and shall, supersede and
replace in their entirety the severance benefits provided under Executive’s
Amended and Restated Severance Agreement, dated as of January 20, 2004.

 

2. DEFINITIONS. For purposes of this Agreement, the following terms shall have
the meanings specified below:

 

2.1 “Board” or “Board of Directors” — The Board of Directors of Acuity Brands,
Inc., or its successor.

 

2.2 “Cause” — The involuntary termination of Executive by the Company for the
following reasons shall constitute a termination for Cause:

 

(a) If termination shall have been the result of an act or acts by the Executive
which have resulted in a conviction by an applicable court of law of a felony
(other than traffic-related offenses);

 

(b) If termination shall have been the result of an act or acts by the Executive
which are in the good faith judgment of the Board to be in violation of law or
of written policies of the Company and which result in material injury to the
Company;

 

(c) If termination shall have been the result of an act or acts of dishonesty by
the Executive resulting or intended to result directly or indirectly in gain or
personal enrichment to the Executive at the expense of the Company; or

 

(d) Upon the continued failure by the Executive substantially to perform the
duties reasonably assigned to Executive given Executive’s training and
experience (other than any such failure resulting from incapacity due to mental
or physical illness not constituting a Disability, as defined herein), after a
demand in writing for substantial performance of such duties is delivered by the
Board, which demand specifically identifies the manner in which the Company
believes that the Executive has not substantially performed his duties, and such
failure results in material injury to the Company.

 

If, in the reasonable good faith judgment of the Board, the events giving rise
to the termination for Cause are curable, Executive shall have a period of
thirty (30) days from delivery of notice by the Board of such act or acts within
which to cure.

 

2.3 “Company” — Acuity Brands, Inc., a Delaware corporation, or any successor to
its business and/or assets.

 

2.4 “Date of Termination” — The date specified in the Notice of Termination
(which may be immediate) as the date upon which the Executive’s employment with
the Company is to cease.

 

2.5 “Disability” — Disability shall have the meaning ascribed to such term in
the Company’s long-term disability plan or policy covering the Executive, or in
the absence of

 

-2-



--------------------------------------------------------------------------------

such plan or policy, a meaning consistent with Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended.

 

2.6 “Good Reason”. A “Good Reason” for termination by Executive of Executive’s
employment with the Company shall mean the occurrence during the Term (without
Executive’s express consent) of any of the following acts by the Company, or
failures by the Company to act, and such act or failure to act has not been
corrected within thirty (30) days after written notice of such act, or failure
to act, is given by Executive to the Company:

 

(a) a change in Executive’s title of President and Chief Executive Officer of
Acuity Lighting Group or Executive Vice President of the Company or a material
adverse change in Executive’s duties and responsibilities;

 

(b) the relocation of the principal office where Executive is required to work
to a location more than fifty (50) miles from the City of Atlanta, Georgia
(i) for more than six (6) months, or (ii) if for less than six (6) months,
without providing for Executive to travel to and from Atlanta, Georgia on a
periodic basis at the Company’s expense;

 

(c) a reduction in base salary and target bonus opportunity (not the bonus
actually earned) below the level in effect on the date of this Agreement, unless
such reduction is consistent with reductions being made at the same time for
other executive officers of the Company;

 

(d) a material reduction in the aggregate benefits provided to Executive by the
Company under its “employee benefits plans”, as defined in Section 3(3) of ERISA
(“Company Employee Benefit Plans”), on the date of this Agreement, except in
connection with a reduction in such benefits which is consistent with reductions
being made at the same time for other executive officers of the Company;

 

(e) an insolvency or bankruptcy filing by the Company; or

 

(f) a material breach by the Company of this Agreement.

 

2.7 “Notice of Termination” — A written notice from one party to the other party
specifying the Date of Termination and which sets forth in reasonable detail the
facts and circumstances relating to the basis for termination of Executive’s
employment.

 

2.8 “Severance Period” — A period equal to the lesser of (i) twenty-four
(24) months from the Executive’s Date of Termination or (ii) the number of
months (rounded to the nearest month) from the Executive’s Date of Termination
until the date he attains age 65; provided, however, that the Severance Period
shall in no event be less than six (6) months.

 

-3-



--------------------------------------------------------------------------------

2.9 “Severance Protection Agreement” — An agreement between Executive and the
Company providing for the payment of compensation and benefits to Executive in
the event of Executive’s termination of employment under certain circumstances
following a “change in control” of the Company (as defined in such agreement).

 

3. SCOPE OF AGREEMENT.

 

This Agreement provides for the payment of compensation and benefits to
Executive in the event his employment (i) is involuntarily terminated by the
Company without Cause, or (ii) is terminated by Executive for Good Reason. If
Executive is terminated by the Company for Cause, dies, incurs a Disability or
voluntarily terminates employment (other than for Good Reason), this Agreement
shall terminate, and Executive shall be entitled to no payments of compensation
or benefits pursuant to the terms of this Agreement; provided, that in such
events, Executive shall be subject to the restrictive covenants set forth in the
letter agreement, dated August 1, 2005, between the Company and Executive and
not the Restrictive Covenants set forth in Section 5 below; provided, further,
that in such events, Executive will be entitled to whatever benefits are payable
pursuant to the terms of any health, life insurance, disability, welfare (except
for a severance plan or program), retirement, deferred compensation, or other
plan or program maintained by the Company.

 

If, as a result of Executive’s termination of employment, Executive becomes
entitled to compensation and benefits under this Agreement and under a Severance
Protection Agreement, Executive shall be entitled to receive benefits under
whichever agreement provides Executive the greater aggregate compensation and
benefits (and not under the other agreement) and there shall be no duplication
of benefits.

 

4. BENEFITS UPON INVOLUNTARY TERMINATION WITHOUT CAUSE OR FOR GOOD REASON

 

If Executive’s employment is involuntarily terminated by the Company during the
term of this Agreement without Cause (and such termination does not arise as a
result of Executive’s death or Disability) or if Executive terminates his
employment for Good Reason, Executive shall be entitled to the compensation and
benefits provided for below, provided that Executive, as provided for in
Section 4.10, executes a release of claims substantially in the form attached
hereto as Exhibit A. In the event Executive is terminated without Cause or
Executive terminates his employment for Good Reason, the Compensation Committee
of the Board of Directors may, in its discretion and to provide equitable
treatment, grant benefits to Executive in addition to those provided below in
circumstances where Executive suffers a diminution of projected benefits as a
result of Executive’s termination prior to attainment of age 65, including
without limitation, additional retirement benefits and acceleration of long-term
incentive awards.

 

4.1 Base Salary. Executive shall continue to receive his Base Salary (subject to
withholding of all applicable taxes) for the entire Severance Period (as defined
in Section 2.8

 

-4-



--------------------------------------------------------------------------------

above), payable in the same manner as it was being paid on his Date of
Termination. In the event of Executive’s death prior to the end of the Severance
Period, the payments of Base Salary shall cease.

 

4.2 Annual Bonus. Executive shall be paid a bonus in an amount equal to the
greater of (i) the annual incentive bonus that would be paid or payable to
Executive for the fiscal year of the Company during which Executive’s Date of
Termination occurs under the Company’s annual incentive plan (“Incentive Plan”),
assuming the target level(s) of performance had been met for such fiscal year,
multiplied by a fraction (the “Pro Rata Fraction”), the numerator of which is
the number of days that have elapsed in the then current fiscal year through
Executive’s Date of Termination and the denominator of which is 365, or (ii) the
annual incentive bonus that would be paid or payable to Executive for the fiscal
year of the Company during which Executive’s Date of Termination occurs under
the Incentive Plan based upon the Company’s actual performance for such fiscal
year, multiplied by the Pro Rata Factor. The bonus amount determined pursuant to
Section 4.2(i) shall be paid to Executive within ten (10) days of Executive’s
Date of Termination and any additional amount payable pursuant to
Section 4.2(ii) shall be payable at the same time as bonuses are payable to
other executive under the Incentive Plan.

 

4.3 Stock Options. Unvested Stock Options granted to Executive under the Acuity
Brands, Inc. Long-Term Incentive Plan (“LTIP”) shall continue to vest during the
Severance Period, provided, that if Executive dies during the Severance Period,
the continued vesting of such Stock Options shall cease. Stock Options vested as
of Executive’s Date of Termination and Stock Options that vest during the
Severance Period shall remain exercisable for the shorter of the remaining
exercise term or the length of the Severance Period. Subject to the proviso at
the end of this sentence, all Stock Options outstanding at the end of the
Severance Period shall be immediately forfeited; provided, that if the Stock
Option Agreement granting the Stock Option to Executive provides for more
favorable continued vesting or exercisability after Executive’s Date of
Termination, the provisions of such Stock Option Agreement shall apply to the
vesting and exercisability of Executive’s Stock Options after Executive’s
termination.

 

4.4 Restricted Stock. Any performance-based Restricted Stock granted to
Executive under the LTIP for which the specific performance targets have been
achieved and a Vesting Start Date (as defined in the agreement granting the
Restricted Stock to Executive, the “Restricted Stock Agreement”) has been
established as of Executive’s Date of Termination, shall become fully vested and
nonforfeitable as of Executive’s Date of Termination. Performance-based
Restricted Stock for which the specific performance targets are achieved and a
Vesting Start Date is established during the Severance Period shall continue to
vest during the Severance Period. If Executive dies during the Severance Period,
any performance-based Restricted Stock for which a Vesting Start Date has been
established during the Severance Period shall become fully vested and
nonforfeitable and the Restricted Stock for which a Vesting State Date has not
been established shall be forfeited. The Vested Value (as defined in the
performance-based Restricted Stock Agreement) of the shares of Restricted Stock
vesting pursuant to this Section 4.4 shall be delivered to Executive in the

 

-5-



--------------------------------------------------------------------------------

manner provided in the Restricted Stock Agreement within ten (10) days of the
vesting date, using the vesting date as the date for determining the Vested
Value.

 

Any Restricted Stock granted to Executive under the LTIP that is not
performance-based shall be subject to accelerated vesting and shall vest each
month during the Severance Period on a monthly pro rata basis calculated from
the date of grant to the end of the Severance Period, provided, that if
Executive dies during the Severance Period, the continued vesting shall cease
and any such unvested Restricted Stock shall be forfeited.

 

Subject to the proviso at the end of this sentence, all Restricted Stock that
has not vested at the Termination Date or during the Severance Period shall be
immediately forfeited at the end of the Severance Period; provided, that if the
Restricted Stock Agreement granting the Restricted Stock to Executive provides
for more favorable continued vesting after Executive’s Date of Termination than
provided in this section, the provisions of such Restricted Stock Agreement
shall apply to the vesting of Executive’s Restricted Stock after Executive’s
termination.

 

4.5 Supplemental Executive Retirement Plan. Executive shall continue to accrue
credited service under the 2002 Supplemental Executive Retirement Plan during
the Severance Period.

 

4.6 Supplemental Deferred Savings Plan. Company contributions credited to
Executive’s Matching and Supplemental Subaccounts under the Supplemental
Deferred Savings Plan (“SDSP”) shall become 100% vested and nonforfeitable as of
Executive’s Date of Termination and shall be distributed from the SDSP at the
end of the Severance Period.

 

4.7 Health Care, Life Insurance and Long-Term Disability Coverages. The health
care (including dental and vision coverage, if applicable), term life insurance
and long-term disability coverages provided to Executive at his Date of
Termination shall be continued at the same level as for active executives and in
the same manner as if his employment had not terminated, beginning on the Date
of Termination and ending on the last day of the Severance Period. Any
additional coverages Executive had at termination, including dependent coverage,
will also be continued for such period on the same terms, to the extent
permitted by the applicable policies or contracts. Any costs Executive was
paying for such coverages at the time of termination shall be paid by Executive
by separate check payable to the Company each month in advance or, at
Executive’s election, may be deducted from his Base Salary payments under
Section 4.1. If the terms of any benefit plan referred to in this Section, or
the laws applicable to such plan do not permit continued participation by
Executive, then the Company will arrange for other coverage(s) satisfactory to
Executive at Company’s expense which provides substantially similar benefits or,
at Executive’s election, will pay Executive a lump sum amount equal to the
annual costs of such coverage(s) for the Severance Period. A benefit provided
under this Section 4.7 shall cease if Executive obtains other employment and, as
a result of such employment, health care, life insurance or long-term disability
benefits are available to Executive.

 

-6-



--------------------------------------------------------------------------------

4.8 Outplacement Services. Executive will be provided with customary
outplacement services by an outplacement firm selected by the Company for the
Severance Period, provided that the Company’s total cost for such services shall
not exceed an amount equal to ten percent (10%) of Executive’s Base Salary.

 

4.9 Other Benefits. Except as expressly provided herein, all other fringe
benefits provided to Executive as an active employee of the Company (e.g.,
401(k) plan, AD&D, car allowance, club dues, etc.), shall cease on his Date of
Termination, provided that any conversion or extension rights applicable to such
benefits shall be made available to Executive at his Date of Termination or when
such coverages otherwise cease at the end of the Severance Period. Except as
expressly provided herein, for all other plans sponsored by the Company, the
Executive’s employment shall be treated as terminated on his Date of Termination
and Executive’s right to benefits shall be determined under the terms of such
plans; provided, however, in no event will Executive be entitled to severance
payments or benefits under any other severance plan, policy, program or
agreement of the Company, except to the extent Executive is covered by a
Severance Protection Agreement related to a change in control of the Company.

 

4.10 Release of Claims. To be entitled to any of the compensation and benefits
described above in this Section 4, Executive shall sign a release of claims
substantially in the form attached hereto as Exhibit A. No payments shall be
made under this Section 4 until such release has been properly executed and
delivered to the Company and until the expiration of the revocation period, if
any, provided under the release. If the release is not properly executed by the
Executive and delivered to the Company within the reasonable time periods
specified in the release, the Company’s obligations under this Section 4 will
terminate.

 

5. CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION.

 

5.1 In consideration of the compensation and benefits paid or provided to
Executive pursuant to this Agreement, Executive agrees that for a period equal
to the Restricted Period (as defined in Section 1(c) of Exhibit B) following his
involuntary termination by the Company without Cause or Executive’s termination
of his employment for Good Reason, Executive shall comply with the
non-competition, non-recruitment and non-disclosure restrictions attached hereto
as Exhibits B, C, and D respectively (the “Restrictive Covenants”). The Company
and Executive recognize that Executive may experience periodic material changes
in his job title and/or to the duties, responsibilities or services that he is
called upon to perform on the behalf of the Company. If Executive experiences
such a material change, the parties shall, as soon as is practicable, enter into
a signed, written addendum to Exhibit B hereto reflecting such material change.
Moreover, in the event of any material change in corporate organization
(including, without limitation, spin-offs, split-offs, or public offerings of
subsidiaries’ stock) on the part of the Direct Competitors set forth in Exhibit
B hereto, the parties agree to amend Exhibit B, as necessary, at the Company’s
request, in order to reflect such change. Upon execution, any such written

 

-7-



--------------------------------------------------------------------------------

modification to Exhibit B shall represent an enforceable amendment to this
Agreement and shall augment and supplant the definitions of the terms Executive
Services or Direct Competitor set forth in Exhibit B hereto, as applicable.

 

5.2 Return of Property. Upon termination of employment with the Company,
Executive agrees to deliver promptly to the Company all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents (including all such data and documents in
electronic form) supplied to or created by him in connection with his employment
hereunder (including all copies of the foregoing) in his possession or control,
and all of the Company’s equipment and other materials in his possession or
control. Executive’s obligations under this Section 5.2 shall survive any
expiration or termination of this Agreement.

 

5.3 Inventions. The Executive does hereby assign to the Company the entire
right, title and interest in any Invention which is made, conceived, either
solely or jointly with others, during employment with the Company. The Executive
agrees to promptly disclose to the Company all such Inventions. The Executive
will, if requested, promptly execute and deliver to the Company a specific
assignment of title for an Invention and will at the expense of the Company,
take all reasonably required action by the Company to patent, copyright or
otherwise protect the Invention. For purposes of this Agreement, “Inventions”
means contributions, discoveries, improvements and ideas and works of
authorship, whether or not patentable or copyrightable, and (i) which relate
directly to the business of the Company or (ii) which result from any work
performed for the Company by Executive or by Executive’s fellow employees or
(iii) for which equipment, supplies, facility, Confidential Information or Trade
Secrets of the Company are used, or (iv) which is developed on the Company’s
time.

 

6. MISCELLANEOUS.

 

6.1 No Obligation to Mitigate. Executive shall not be required to mitigate the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer after the Date of Termination or otherwise,
except as provided in Section 4.7 with respect to benefits coverages.

 

6.2 Contract Non-Assignable. The parties acknowledge that this Agreement has
been entered into due to, among other things, the special skills and knowledge
of Executive, and agree that this Agreement may not be assigned or transferred
by Executive.

 

6.3 Successors; Binding Agreement.

 

(a) In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or who acquires the stock of the Company,
to expressly assume and

 

-8-



--------------------------------------------------------------------------------

agree to perform this Agreement, in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.

 

(b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

6.4 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:

 

If to the Company:   Acuity Brands, Inc.     Attention: General Counsel     1170
Peachtree Street, Suite 2400     Atlanta, GA 30309 If to the Executive:   To his
last known address on file with the Company

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

6.5 Provisions Severable. If any provision or covenant, or any part thereof, of
this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

 

6.6 Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

6.7 Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

 

6.8 Governing Law. The validity and effect of this Agreement shall be governed
by and be construed and enforced in accordance with the laws of the State of
Georgia.

 

-9-



--------------------------------------------------------------------------------

6.9 Disputes; Legal Fees; Indemnification.

 

(a) Disputes - All claims by Executive for compensation and benefits under this
Agreement shall be in writing and shall be directed to and be determined by the
Compensation Committee of the Board. Any denial by the Compensation Committee of
a claim for benefits under this Agreement shall be provided in writing to
Executive within 30 days of such decision and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Compensation Committee shall afford a reasonable opportunity to
Executive for a review of its decision denying a claim and shall further allow
Executive to appeal in writing to the Compensation Committee a decision of the
Compensation Committee within sixty (60) days after notification by the
Compensation Committee that Executive’s claim has been denied. To the extent
permitted by applicable law, any further dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
Fulton County, Georgia, in accordance with the rules of the American Arbitration
Association then in effect for commercial arbitrations. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction.

 

(b) Legal Fees - If the Company involuntarily terminates Executive without Cause
or Executive terminates his employment for Good Reason, then, in the event
Executive incurs legal fees and other expenses in seeking to obtain or to
enforce any rights or benefits provided by this Agreement and is successful to a
significant extent in obtaining or enforcing any such rights or benefits through
settlement, mediation, arbitration or otherwise, the Company shall promptly pay
Executive’s reasonable legal fees and expenses and related costs incurred in
enforcing this Agreement including, without limitation, attorneys fees and
expenses, experts fees and expenses, and investigative fees. Except to the
extent provided in the preceding sentence, each party shall pay its own legal
fees and other expenses associated with any dispute under this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EXECUTIVE:

/s/ JOHN K. MORGAN

JOHN K. MORGAN

ACUITY BRANDS, INC.

By:   /s/ VERNON J. NAGEL    

VERNON J. NAGEL, Chairman,
President and Chief Executive Officer

 

-10-



--------------------------------------------------------------------------------

EXHIBIT A

TO ACUITY BRANDS, INC. AMENDED AND RESTATED

SEVERANCE AGREEMENT

 

RELEASE OF CLAIMS

 

The undersigned, an Executive of Acuity Brands, Inc. (the “Company”), having
entered into that certain Acuity Brands, Inc. Amended and Restated Severance
Agreement (the “Agreement”), dated as of August 1, 2005, which Agreement is
expressly incorporated herein by reference, hereby enters into the following
Release of Claims effective as of the date listed below. Capitalized terms
contained herein shall have the same meaning as those defined terms set forth in
the Agreement. This Release must be executed and returned to the General Counsel
of the Company, without modification, within ten (10) days of the date of
Executive’s Date of Termination in order for Executive to receive any of the
compensation and benefits set forth in Section 4 of the Agreement.

 

For the consideration set forth in the Agreement, including the various actual
and prospective benefits described therein, which are more than I would
otherwise have received in the event of my severance from the Company, I hereby
release the Company, its current and former parents, subsidiaries, divisions,
and affiliates, and their current or former directors, employees and agents and
related parties from all known or unknown claims, if any, that I presently could
have against any of them arising out of, or in connection with, my employment
with the Company or my termination of employment with the Company, except Age
Discrimination in Employment Act claims, of which I have none, provided that
this Release is not intended to affect (i) any compensation or benefits to be
paid or provided to me under the Agreement or any stock option or restricted
stock agreement; or (ii) any benefits to which I am entitled under any Company
Employee Benefit Plans (as defined in Section 2.6 of the Agreement). I promise
never to file any lawsuit based on a claim purportedly released by this Release.
I further promise never to seek any damages, remedies, or other relief for
myself personally (any right to which I hereby waive) by prosecuting a charge
with any administrative agency with respect to any claim purportedly released by
this Release. I acknowledge and understand that this Release is binding upon my
heirs and personal representatives. This Release, together with the Agreement,
sets forth the entire agreement between the Company and me pertaining to the
subject matter hereof and fully supersedes any and all prior agreements or
understandings between us pertaining thereto.

 

I have carefully read this Release, I fully understand what it means, and I am
entering into it voluntarily.

 

Date                                                                          

     

Signature of Executive

                   

JOHN K. MORGAN

 

-11-



--------------------------------------------------------------------------------

EXHIBIT B

TO ACUITY BRANDS, INC.

AMENDED AND RESTATED

SEVERANCE AGREEMENT

 

AGREED NON-COMPETITION RESTRICTIONS NEGOTIATED AND

CONSENTED TO IN CONSIDERATION FOR THE AMENDED AND RESTATED

SEVERANCE AGREEMENT

 

1. DEFINITIONS

 

Capitalized terms contained herein shall have the same meaning as those defined
terms set forth in the Amended and Restated Severance Agreement. In addition,
the following terms used in this Exhibit “B” shall have the following meanings:

 

(A) “Direct Competitor” means the following entities: (1) Cooper Lighting, Inc.;
(2) Genlyte Thomas Group LLC; (3) Juno Lighting, Inc.; and (4) Hubbell Lighting,
Inc., as well as any of their respective affiliates, subsidiaries and/or parent
companies that are either located or transact business within the United States
of America, but only to the extent each engages in the manufacture and/or sale
of one or more of the following classes of products: lighting fixtures, electric
linear modular lighting systems comprised of plug-in relocatable modular wiring
components, emergency lighting fixtures and systems (comprised of exit signs,
emergency light units, back-up power battery packs, and combinations thereof),
battery powered lighting fixtures, electric lighting track units, hardware for
mounting and hanging electrical lighting fixtures, LED replacement light
emitting diode tubes, aluminum, steel and fiberglass fixture poles for electric
lighting, light fixture lenses, sound and electromagnetic wave receivers and
transmitters, flexible wiring systems and components (namely, flexible branch
circuits, attachment plugs, receptacles, connectors and fittings), emergency
lighting unit inverters, electrical lighting controls, electrical dimming
controllers and light switches for electric fixtures, dimming units (comprised
of cabinets, control stations and wiring for control of electrical lighting
fixtures and electric loads), electronic sensing devices (namely, ultrasonic
occupancy sensors and range extenders for lighting energy management), or
lighting control systems (comprised of dimmers, low voltage switches,
programmable lighting controllers, lighting energy management occupancy sensors
and timers, and range extenders for energy management);

 

(B) “Executive Services” means those principal duties and responsibilities that
Executive performs on behalf of the Company during his employment, as of the
date hereof, as President and Chief Executive Officer of Acuity Lighting Group
and Executive Vice President of Acuity Brands, Inc., in which capacity
Executive: (1) serves as a member of a group of executives responsible for a
multi-profit center organization, with responsibility for the profitability of
two or more distinct profit

 

-12-



--------------------------------------------------------------------------------

centers; (2) develops, coordinates and executes efforts directed towards
enhancing branding, marketing, and business development capabilities; (3) works
to develop strategic customers and key channels of distribution; (4) coordinates
with departmental heads concerning material business issues; (5) analyzes
operations to pinpoint opportunities and areas that may need to be reorganized,
down-sized, or eliminated; (6) confers with other executives to coordinate and
prioritize planning concerning material business issues; (7) studies long-range
economic trends and projects prospects for future growth in overall sales and
market share, opportunities for acquisitions or expansion into new product
areas; (8) serves as a member of the Acuity Leadership Team, reviewing,
discussing, evaluating, and participating in decisions concerning material
business and management issues, cost structures, sales and growth opportunities,
crisis management, strategic prospects, personnel issues, litigation matters,
leadership goals, and performance targets; and (9) provides support and analysis
for key leadership analysis requirements; and

 

(C) “Restricted Period” means a period equal to the lesser of: (i) the
“Severance Period” in the Severance Agreement, namely, a period equal to the
lesser of: (x) twenty-four (24) months from the Executive’s Date of Termination,
or (y) the number of months (rounded to the nearest month) from the Executive’s
Date of Termination until the date he attains age 65; provided, however, that
the Severance Period shall in no event be less than six (6) months; or (ii) the
period Base Salary is paid to Executive under Section 4.1 of the Severance
Agreement; provided, however, that if the Company’s cessation of payment of Base
Salary results from Executive’s failure to comply with the Restrictive Covenants
(as set forth in Exhibits B, C and D), the Restricted Period shall be the
Severance Period.

 

2. ACKNOWLEDGEMENTS

 

Executive acknowledges that during the period of his employment with the Company
as President and Chief Executive Officer of Acuity Lighting Group and Executive
Vice President of Acuity Brands, Inc., he has and will render executive,
strategic and managerial services, including the Executive Services, to and for
the Company throughout the United States, which are special, unusual,
extraordinary, and of peculiar value to the Company. Executive further
acknowledges that the services he performs on behalf of the Company, including
the Executive Services, are at a senior managerial level and are not limited in
their territorial scope to any particular city, state, or region, but instead
have nationwide impact throughout the United States. Executive further
acknowledges and agrees that: (a) the Company’s business is, at the very least,
national in scope; (b) these restrictions are reasonable and necessary to
protect the Confidential Information, business relationships, and goodwill of
the Company; and (c) should Executive engage in or threaten to engage in
activities in violation of these restrictions, it would cause the Company
irreparable harm which would not be adequately and fully redressed by the
payment of damages to the Company. In addition to other remedies available to
the Company, the Company shall accordingly be entitled to seek injunctive relief
in any court of competent jurisdiction for any actual or threatened breach by
Executive of the provisions of this Exhibit B. Executive

 

-13-



--------------------------------------------------------------------------------

further acknowledges that he will not be entitled to any compensation or
benefits from the Company or any of its affiliates in the event of a final
non-appealable judgment that he materially breached his duties or obligations
under this Exhibit B.

 

3. NON-COMPETITION

 

Executive agrees that for a period equal to the Restricted Period, he will not,
directly (i.e., as an officer or employee) or indirectly (i.e., as an
independent contractor, consultant, advisor, board member, agent, shareholder,
investor, joint venturer, or partner), engage in, provide or perform any of the
Executive Services on behalf of any Direct Competitor anywhere within the United
States. Nothing in this provision shall divest Executive from the right to
acquire as a passive investor (with no involvement in the operations or
management of the business) up to 1% of any class of securities which is:
(i) issued by any Direct Competitor, and (ii) publicly traded on a national
securities exchange or over-the-counter market.

 

The Company and Executive recognize that Executive may experience periodic
material changes in his job title and/or to the principal duties,
responsibilities or services that he is called upon to perform on the behalf of
the Company. If Executive experiences such a material job change, the parties
shall, as soon as is practicable, enter into a signed, written addendum to
Exhibit B hereto reflecting such material change. Moreover, in the event of any
material change in corporate organization (including, without limitation,
spin-offs, split-offs, or public offerings of subsidiaries’ stock), on the part
of the Direct Competitors set forth in Exhibit B hereto, the parties agree to
amend Exhibit B, as necessary, at the Company’s request, in order to reflect
such change. Upon execution, any such written modification to Exhibit B shall
represent an enforceable amendment to this Agreement and shall augment and
supplant the definitions of the terms Executive Services or Direct Competitor
set forth in Exhibit B hereto, as applicable.

 

4. SEPARABILITY

 

Executive acknowledges that the foregoing non-competition covenant as well as
each of those covenants set forth in Exhibits C and D, is a separate and
distinct obligation of Executive and is deemed to be separable from the
remaining covenants of the Severance Agreement. If any of the provisions of the
foregoing covenant should ever be deemed to exceed the time, geographic,
product, or other limitations permitted by applicable law in any jurisdiction,
then such provisions shall be deemed reformed in such jurisdiction to the
maximum time, geographic, product, or other limitations permitted by applicable
law. If any particular provision of the foregoing covenant is held to be
invalid, the remainder of the covenant and the remaining obligations of the
Severance Agreement shall not be affected thereby and shall remain in full force
and effect.

 

-14-



--------------------------------------------------------------------------------

5. ENTIRE AGREEMENT

 

This non-competition covenant, together with the provisions set forth in
Section 5.1 of the Agreement, constitute, under the circumstances covered by
this Agreement, the entire agreement between the parties hereto with respect to
non-competition, and supersede any and all prior communications, agreements and
understandings, written or oral, with respect to Executive’s non-competition
obligations. No provision of this Exhibit B may be modified, waived or
discharged unless such waiver, modification or discharge is approved and agreed
to in writing by both parties hereto. Failure of either party to insist, in one
or more instances, on performance by the other in strict accordance with the
terms and conditions of this Exhibit B shall not be deemed a waiver or
relinquishment of any right granted in this Exhibit B or the future performance
of any such term or condition or of any other term or condition of this Exhibit
B, unless such waiver is contained in a writing signed by the party making the
waiver. No agreements or representations, oral or otherwise, express or implied,
with respect to Executive’s non-competition obligations have been made by either
party which are not set forth expressly in this Exhibit B and/or in the
Agreement.

 

-15-



--------------------------------------------------------------------------------

EXHIBIT C

TO ACUITY BRANDS, INC.

AMENDED AND RESTATED

SEVERANCE AGREEMENT

 

NON-RECRUITMENT COVENANT

 

1. DEFINITIONS

 

The following terms used in this Exhibit “C” shall have the following meanings:

 

(A) “Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise;

 

(B) “Restricted Period” means the period defined in Section 1(C) of Exhibit B.

 

2. NON-RECRUITMENT COVENANT

 

During the Restricted Period, the Executive will not, directly or indirectly,
for himself or on behalf of any other Person, solicit, induce, persuade, or
encourage, or attempt to solicit, induce, persuade, or encourage, any
management-level employee of the Company or the Company’s business unit in which
the Executive was employed (if applicable) to terminate such employee’s position
with the Company, whether or not such employee is a full-time or temporary
employee of the Company and whether or not such employment is pursuant to a
written agreement, for a determined period or at will.

 

3. SEPARABILITY

 

The Executive acknowledges that the foregoing covenant, as well as each of those
covenants set forth in Exhibits B and D to the Agreement, is a separate and
distinct obligation of the Executive and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.

 

-16-



--------------------------------------------------------------------------------

EXHIBIT D

TO ACUITY BRANDS, INC.

AMENDED AND RESTATED

SEVERANCE AGREEMENT

 

NON-DISCLOSURE COVENANT

 

1. DEFINITIONS

 

The following terms used in this Exhibit “D” shall have the following meanings:

 

(A) “Trade Secrets” means information, without regard to form, relating to the
Company’s business which is not commonly known by or available to the public and
which derives economic value, actual or potential, from not being generally
known to other persons and is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy or confidentiality, including, but not
limited to, technical or nontechnical data, formulae, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans, or lists of actual or potential customers or
suppliers.

 

(B) “Confidential Information” means information of the Company which is
non-public, proprietary and confidential in nature but is not a Trade Secret.

 

(C) “Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise;

 

(D) “Restricted Period” means the period defined in Section 1(C) of Exhibit B.

 

2. NON-DISCLOSURE COVENANT

 

The Executive will not, directly or indirectly, for himself or on behalf of any
other Person, use for the Executive’s own benefit or disclose to any other
party, any Trade Secrets or Confidential Information of the Company; provided,
however, that Executive may make disclosures required by a valid order or
subpoena issued by a court or administrative agency of competent jurisdiction,
provided, further that in the event disclosure is required by such an order or
subpoena, Executive shall promptly notify the Company prior to making any such
disclosure so that the Company may seek an appropriate protective order to
protect its interests. The foregoing confidentiality obligations shall continue
(A) with respect to all Trade Secrets, at all times so long as such Trade
Secrets constitute trade secrets under applicable law, and (B) with respect to
all Confidential Information, at all times during the Restricted Period.

 

-17-



--------------------------------------------------------------------------------

3. SEPARABILITY

 

The Executive acknowledges that the foregoing covenant, as well as each of those
covenants set forth in Exhibits B and C to the Agreement, is a separate and
distinct obligation of the Executive and is deemed to be separable from the
remaining covenants. If any of the provisions of any other such covenant should
ever be held invalid, the foregoing covenant shall not be affected thereby and
shall remain in full force and effect.

 

-18-